                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

 PRISCILLA SONGG,

                 Plaintiff,
                                                                      18-cv- 16117
         V.


 PATERSON CITY POLICE DEPARTMENT,                                      OPINION
 eta!.,

                 Defendants.


       WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff Priscilla Songg (“Plaintiff’) brings this civil rights action against various
municipal and individual Defendants. The matter comes before the Court on Defendant County
of Passaic’s (“Passaic” or “County”) motion for attorneys’ fees and costs. ECF No. 21 (“Mot.”).
For the reasons set forth below, the motion is DENIED.
  I.          BACKGROUND
        Plaintiff alleges various individual and municipal defendants (“Defendants”) are liable
for her wrongful arrest and subsequent mistreatment. See generally Amend. Cornpl.. ECF No. 3
(“AC”). Passaic, the City of Paterson, and its Police Department moved to dismiss. ECF Nos. 7,
12. The Court granted-in-part and denied-in-part the City of Paterson and its Police
Department’s joint motion. MTD Op. at 3-8. Passaic’s motion was granted in its entirety. Id.
        On August 1, 2019, the County filed the present motion for attorneys’ fees and costs.
ECF No. 21. After Plaintiffs time to oppose the motion expired, Plaintiffs counsel submitted
a letter explaining that due to staffing changes, Plaintiffs firm neglected to submit a timely
opposition brief. To avoid unfair prejudice, the Court granted both parties an extension. ECF
No. 24. Briefing was completed on October 12, 2019. ECF Nos. 25 (Opposition) & 26 (Reply).
II.    DISCUSSION
        Passaic moves for attorneys’ fees and costs under 42 U.S.C. § 1988. Section 1988
“allows the award of a reasonable attorney’s fee to the prevailing party in.. suits brought under
                                                                              .




§ 1983.” fox v. Vice, 563 U.S. 826, 832—33 (2011). Typically, Section 1988 operates to permit
plaintiffs to recover fees from defendants “whose misconduct created the need for legal action.”
Id. at 833. But in Christianburg Garment Co. V. EEOC, the Supreme Court “held that § 1988
also authorizes a fee award to a prevailing defendant, but under a different standard reflecting
the ‘quite different equitable considerations’ at stake.” Id. (quoting Christianburg Garment Co.
v. EEOC, 434 U.S. 412, 419 (1978)). “A plaintiff may be liable for attorneys’ fees under § 1988
when a court finds that his claim was frivolous, unreasonable, or groundless, or that the plaintiff
continued to litigate after it clearly becomes so.” Brown v. Borough of Chambersburg, 903 F.2d
274, 277 (3d Cir. 1990) (quoting Christianburg, 434 U.S. at 422). While subjective bad faith is

                                                1
 not required, “[i]mplicit in this approach is the premise that plaintiff knew or should have known
 the legal or evidentiary deficiencies of his claim.” Id. (citations omitted). The movant bears the
 burden of establishing its right to an award, fox, 563 U.S. at $38.
         Here, the Court is not convinced that Plaintiff knew or should have known her claims
 against the County were deficient because Plaintiff did not actually assert any claims against the
 County. As the Court noted in the MTD Opinion, Plaintiff failed “to allege any wrongdoing by
 the County or name the County in any count.” MTD Op. at 2. The AC clearly lays out which
 claims are asserted against which Defendants in bolded headers. AC pp. 4-12. The County
 appears in none of them. Id. Further, the County itself is not included as one of “the parties” in
 the Complaint. Id. ¶J 1-7 (emphasis and capitalization adjusted).1 The only mention of the
 County is in the case caption and “wherefore” clauses of the AC. But context clues demonstrate
 that the “County of Passaic” was likely not meant to be a separate party. Instead, it was likely
 included to specify the County in which the City of Paterson sits. Only Passaic is separated by
 a semi-colon from the City of Paterson in the case caption, as opposed to commas separating the
 other distinct parties. AC p.1. And the “wherefore” clauses always list “The City of Paterson,
 County of Passaic” in that exact form, not “The City of Paterson, The County of Passaic.” Id.
 pp. 4-14.
         Given that no claims were alleged against the County, the Court will not hold Plaintiff
 liable for Passaic’s attorneys’ fees. As the County argues, “an award of fees to a prevailing
 defendant is premised on a finding the ‘plaintiff knew or should have known the legal or
 evidentiary deficiencies of his claim.” Mot. at 8 (quoting Brown, 903 F.2d at 277) (emphasis
 added)). Because no claim was asserted against the County, see MTD Opp. at 1-2, the Court is
 not convinced that Plaintiff “knew or should have known” that any of her theories of liability
 were deficient. Brown, 903 F.2d at 277; see also AC pp. 4-12 (listing parties each count is
 asserted against). Accordingly, assessing fees against the Plaintiff would be inappropriate.
III.    CONCLUSION
       For the reasons set forth above, the County of Passaic’s motion for attorneys’ fees, ECF
No. 21, is DENIED. An appropriate order follows.




 Date: Novembei,2( 2019



 ‘The Passaic County Jail is mentioned, but the Jail and County are separate entities. See N.J.S.A. § 30:8-
 17. In any event, neither the Jail, nor any of its employees, is alleged to have committed any wrongdoing
 and the Jail is not included in the header of any claim, the prayers for relief, or the case caption.

                                                     2
